Citation Nr: 1011697	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-15 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from November 1965 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision that, 
in pertinent part, denied service connection for PTSD.  In 
December 2008, the Board, in pertinent part, remanded the 
issue of entitlement to service connection for PTSD for 
further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his active 
service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In light of the fully favorable decision as to the issue of 
entitlement to service connection for PTSD, the Board finds 
that no further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as psychoses, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Veteran claims service connection for PTSD based on 
alleged stressors during his service in the Navy.  His 
service personnel records indicate that he was not awarded 
decorations evidencing combat.  He had two years, nine 
months, and fourteen days of foreign and/or sea service.  The 
service personnel records indicate that the Veteran served 
aboard the USS Guam.  

The Veteran's service medical records do not show treatment 
for any psychiatric problems including PTSD.  Evaluations of 
the Veteran during that time make no reference to any such 
disorders.  

The Veteran has reported various stressors.  For example, in 
a July 2005 response to a PTSD questionnaire, he indicated 
that a helicopter crashed forty feet away from him when he 
was serving on the USS Guam.  He stated that the incident 
occurred when they were off the coast of the Dominican 
Republic and that the helicopter hit the port side of the 
ship.  In a July 2005 statement, the Veteran reported that 
when he was on the flight deck, a Marine helicopter left the 
deck and went down.  He stated that the helicopter was only 
forty feet away and that the main rotors and tail rotors 
broke into pieces and were thrown all around him.  He 
reported that he was frozen in place and was not sure whether 
the helicopter would explode and the pieces of metal hit all 
around his location.  He stated that the crewmen were pulled 
out while the helicopter was sinking.  The Veteran also 
referred to other hazards on the flight deck such as a 
helicopter hitting the back gun on the port side and throwing 
pieces everywhere and an episode of a helicopter losing 
cargo, including a jeep, after just clearing the flight deck.  

A March 24, 1967 deck log from the USS Guam indicated that a 
Marine helicopter went in the water on the port side.  The 
deck log reported that all three crewmen were out of the 
aircraft and that they were recovered from the water.  It was 
noted that the ship's doctor reported that the medical 
condition of all of the men was normal.  The Veteran's 
service personnel records indicate that he was serving aboard 
the USS Guam when this incident occurred.  

A November 2009 response from the Department of the Navy, 
Naval History and Heritage Command, noted that they had 
enclosed a copy of the Aircraft Accident Report for an UH-34D 
incident on March 24, 1967.  The March 1967 Aircraft Accident 
Report indicated that on March 24, 1967, two captains, 
assigned as pilot and co-pilot, respectively, and a crew 
chief were assigned to a HU-34D.  It was noted that the 
aircraft performed as a third aircraft of the second division 
and was scheduled to depart the USS Guam at 8:00 am to 
transport troops from Camp Garcia, Vieques, back to the USS 
Guam.  The Aircraft Accident Report stated that the first 
five lifts were accomplished without incident and that the 
aircraft provided no indication to the crew of an imminent 
failure.  It was reported that the pilot had been making all 
landings and take-offs at the ship, and that the co-pilot had 
been making the landings and take-offs at Camp Garcia.  

The Aircraft Accident Report indicated that at 9:02 am, the 
aircraft lifted off from spot number five and, after passing 
the area of the port elevator, was observed by the ship's 
personnel to emit several puffs of black smoke.  The Aircraft 
Accident Report stated that at approximately thirty feet from 
the deck edge, the engine backfired, ran rough, and lost 
power, and the RPMs decayed to the point of 2100.  It was 
noted that the collective was raised to cushion the landing 
and that contact was made with the water at a level attitude 
with no forward or lateral motion.  The Aircraft Accident 
Report related that as the aircraft entered the water, the 
pilot placed the mixture in idle cut-off in order to secure 
the engine, which, though still operating, was running very 
rough, and then applied the rotor brake.  It was noted that 
the aircraft rolled to the left and that the rotor blades 
stopped upon contact with the water.  It was also reported 
that the crew evacuated the helicopter, which sank within ten 
second, and were rescued by the other three aircraft in the 
division with each aircraft hoisting one of the crew.  The 
Aircraft Accident Report indicated that the crew was returned 
to the USS Guam, and that the aircraft was unrecoverable.  

In a November 2009 memorandum, the RO indicated that the 
Veteran's service personnel records showed that he was 
assigned to the USS Guam from March 16, 1966 through December 
10, 1968.  It was noted that the Aircraft Accident Report 
provided details of a helicopter crash near the port elevator 
of the USS Guam on March 24, 1967.  The RO indicated that it 
was conceivable that the Veteran would have witnessed the 
crash and that he would have been in the danger area of any 
flying debris from the helicopter.  The RO found that the 
account satisfied the definition of a non-combat 
stressor/event and that the details corroborated the 
Veteran's stressors statements received in July 2005 and 
October 2006, as well as the March 24, 1967 deck log.  

The Board observes, therefore, that at least one of the 
Veteran's stressors has essentially been verified and that 
stressor is conceded for the purposes of this decision.  

Post-service private and VA treatment records show treatment 
for disorders including psychiatric disorders such as a 
bipolar disorder and PTSD.  

For example, an April 2005 VA psychiatric examination report 
noted that the Veteran did not experience any routine combat 
stressors or any stressors while he was on his tour of duty 
in the Navy.  The diagnoses were bipolar disorder, most 
recent episode unspecified; PTSD, chronic; and alcohol 
dependence without physiological dependence.  The examiner 
commented that while the Veteran did meet the diagnostic 
criteria for PTSD as outlined, he did not claim to have a 
service related stressor causing the condition.  It was noted 
that the Veteran did not have any combat experience.  

A December 2009 VA psychiatric examination report, by the 
same examiner who performed the April 2005 VA psychiatric 
examination, noted that the Veteran's claims file was made 
available for review prior to the examination.  The examiner 
stated that he was able to inspect the documents contained 
with the Veteran's claims file, including his DD-214, medical 
records, and a ship's deck log from the Navy.  The examiner 
reported that at the previous April 2005 examination, he 
related diagnoses of bipolar disorder, PTSD, and a history of 
alcohol abuse.  The examiner indicated that he attributed the 
PTSD to the severe physical abuse that the Veteran sustained 
during his childhood from an alcoholic father.  The examiner 
remarked that he also noted that the Veteran had significant 
occupational problems and relational problems as well as a 
history of physical abuse as a child.  

The examiner indicated that the Veteran's claims file 
contained a copy of the deck log of the USS Guam which noted 
that a Marine helicopter crashed into the water to port side 
of the ship and that three men in the helicopter were 
actually rescued.  The examiner stated that such was the 
incident that the Veteran remembered and that he reported for 
a long time that he did not trust the memory and that, 
therefore, he did not report it at the time of the April 2005 
examination.  It was noted that the Veteran reported that he 
had continued to have symptoms of PTSD including difficulties 
with anger, depression, and memories of the helicopter 
incident.  The Veteran also reported that he had nightmares 
as well as symptoms of panic when he was in large, crowded, 
or agoraphobic settings.  The examiner indicated that the 
Veteran did not actually witness any combat, but that he did 
witness the helicopter accident discussed above.  The 
examiner reported that the Veteran's overall level of 
traumatic stress exposure during his childhood was very high, 
but that in the service, it was apparently limited to the 
helicopter accident.  

As to an assessment of PTSD, the examiner stated that the 
Veteran actually did qualify for a diagnosis of PTSD 
according to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  The examiner commented that 
"unfortunately, it [was] not clear how much of [the PTSD] 
may be from his childhood abuse from his father and how much 
of it may be from the military incident noted above."  The 
examiner reported that, in any event, the Veteran did 
experience, witness, and was confronted with at least one 
event during military service that involved actual, as well 
as threatened, death and serious injury and a threat to the 
physical integrity of himself and others.  It was noted that 
the Veteran's response did involve intense fear, 
helplessness, and horror.  The examiner indicated that the 
traumatic event was reexperienced in several ways including 
recurrent and intrusive distressing recollections of the 
event, but that the Veteran, for the longest time, did not 
know if he was imagining the event or if it actually 
happened.  The examiner stated that the Veteran did have 
recurrent distressing dreams of the event and that he did 
demonstrate some persistent avoidance of stimuli associated 
with the traumatic event in his efforts to avoid thoughts, 
feelings, and conversations associated with the traumatic 
event.  It was noted that the Veteran also avoided 
activities, places, or people that would arouse those 
recollections and that he did carry with him a sense of a 
foreshortened future.  

The examiner reported that the Veteran did show some symptoms 
of increased arousal in his difficulty with falling or 
staying asleep, but that such could also be secondary to his 
bipolar disorder.  The examiner stated that the Veteran also 
had difficulties with irritability and outbursts of anger as 
well as difficulty concentrating.  It was noted that the 
Veteran did not report any symptoms of hypervigilence or an 
exaggerated startle response.  The examiner related that the 
Veteran did report that the duration of the disturbance had 
been since his military service.  The examiner remarked that, 
again, it was difficult to separate such symptoms from the 
Veteran's bipolar disorder.  

The diagnoses were bipolar disorder, most recent episode 
unspecified; PTSD, chronic; and alcohol dependence without 
physiological dependence, in full sustained remission.  The 
examiner commented that he gave essentially the same 
diagnoses that he presented at the April 2005 VA psychiatric 
examination, but that it was just that the PTSD diagnosis 
"now [had] at least one military connection."

The Board observes that one of the Veteran's stressors 
related to a helicopter accident aboard the USS Guam has 
essentially been verified and that stressor is conceded for 
the purposes of this decision.  The Board also notes that the 
examiner pursuant to the December 2009 VA psychiatric 
examination report specifically diagnosed the Veteran with 
PTSD after his review of his claims file.  The examiner 
stated that the Veteran qualified for a diagnosis of PTSD 
according to DSM-IV and commented that "unfortunately, it 
[was] not clear how much of [the PTSD] may be from his 
childhood abuse from his father and how much of it may be 
from the military incident noted above."  The examiner also 
stated that the Veteran's PTSD diagnosis "now [had] at least 
one military connection."  Therefore, the examiner related 
at least some aspect of the Veteran's PTSD to his verified 
stressor.  

Resolving any remaining doubt in favor of the Veteran, the 
Board finds that it is as likely as not that the evidence of 
record demonstrates that the Veteran's PTSD is due to a 
verified stressor during his period of service.  Therefore, 
the criteria for service connection for PTSD are met and 
service connection for PTSD is granted.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


